Citation Nr: 1711221	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  99-00 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a chronic immune system disorder, to include a connective tissue disorder manifested by pleurisy, pericarditis, myocarditis, neuropathy of the feet, lymphadenopathy, night sweats, joint pain, fatigue, malaise, intestinal pain, and diarrhea.  

2.  Entitlement to increased initial ratings for the postoperative residuals of a pineal cytoma, rated 60 percent from July 31, 1997; 100 percent under the provisions of 38 C.F.R. § 4.30 from August 1, 1997, to November 30, 1997; and 10 percent thereafter (excepting those period in which the Veteran participated in further periods of active duty.)  


REPRESENTATION

Appellant represented by:	Shana M. Dunn, Attorney



WITNESSES AT HEARINGS ON APPEAL

Appellant and M. W. 


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran had active duty service from January 1991 to August 1991, from February 2003 to September 2003, and from September 2007 to January 2008. 

This appeal initially came before the Board of Veterans' Appeals (Board) on appeal from a June 1998 rating decision of the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).  In a December 2003 supplemental statement of the case (SSOC) the RO denied claims of entitlement to service connection for a brain tumor, to include a pineal gland tumor, and a chronic skin disorder to include shingles.  The December 2003 SSOC expanded the issues on appeal to include the issue of service connection for an immune system disorder, manifested by symptoms of malaise, night sweats, lymphadenopathy and recurrent shingles.  In July 2005, and April 2006, the Board remanded the claims.  In May 2009, the Board denied the claims.  

The appellant appealed to the United States Court of Appeals for Veterans Claims (Court).  In December 2009, while her case was pending at the Court, the VA's Office of General Counsel and appellant's representative filed a Joint Motion for Remand (JMR) requesting that the Court vacate the Board's May 2009 decision.  In January 2012, the Court issued an Order vacating the May 2009 Board decision.  In March 2012, the Board remanded the claims for additional development. 

In January 2006, the Veteran was afforded a hearing before the undersigned Veterans Law Judge. The Veteran had previously testified at a personal hearing before the RO. 

In a May 2012 rating decision, the RO granted service connection for shingles and a pineal gland tumor.  The Veteran appealed the initial rating assigned for the pineal gland tumor only.  In December 2014, the Veteran testified at a hearing on this issue at the RO.  

In October 2012, the Board again denied the Veteran's claim of service connection for a chronic immune system disorder and the denial was appealed to the Court.  In September 2013, the Court again remanded the case to the Board pursuant to a JMR wherein the parties agreed, in part, that a medical opinion utilized by the Board as a basis for the denial was inadequate and that a new medical opinion was necessary.  

In May 2014, the Board again remanded the issue of service connection for a chronic immune system disorder so that a supplemental medical opinion could be obtained from the VA examiner whose opinion had been found inadequate in the JMR.  While this was accomplished, the Veteran requested that a new examination be performed by an examiner who has not yet evaluated the case.  

The appeal was remanded by the Board for further development of the evidence in May 2015.  While the development was accomplished, the issues were again remanded in January 2016 to insure due process.  This was accomplished and the case has now been returned for further appellate consideration.  


FINDINGS OF FACT

1.  A chronic immune system disorder, to include a connective tissue disorder manifested by pleurisy, pericarditis, myocarditis, neuropathy of the feet, lymphadenopathy, night sweats, joint pain, fatigue, malaise, intestinal pain, and diarrhea, was not evident during the Veteran's first period of service or until several years thereafter and is not shown to have been caused by any in-service event.

2.  A chronic immune system disorder, to include a connective tissue disorder manifested by pleurisy, pericarditis, myocarditis, neuropathy of the feet, lymphadenopathy, night sweats, joint pain, fatigue, malaise, intestinal pain, and diarrhea, pre-existed the Veteran's second period of service and did not chronically increase in severity therein.  

3.  A chronic immune system disorder, to include a connective tissue disorder manifested by pleurisy, pericarditis, myocarditis, neuropathy of the feet, lymphadenopathy, night sweats, joint pain, fatigue, malaise, intestinal pain, and diarrhea, pre-existed the Veteran's third period of service and did not chronically increase in severity therein.  

4.  From the claim of service connection for a pineal cytoma on July 31, 1997, until surgery on August 1, 1997, the Veteran's pineal cytoma was manifested by severe migraine headaches.  

5.  The Veteran underwent surgery for removal of a benign pineal cytoma on August 1, 1997; there has been no evidence of malignancy.  

6.  Subsequent to her August 1997 surgery, the Veteran has not exhibited residuals that are not separately evaluated under criteria of additional service-connected scarring and psychiatric disability.  


CONCLUSIONS OF LAW

1.  A chronic immune system disorder, to include a connective tissue disorder manifested by pleurisy, pericarditis, myocarditis, neuropathy of the feet, lymphadenopathy, night sweats, joint pain, fatigue, malaise, intestinal pain, and diarrhea, was neither incurred in nor aggravated by the Veteran's first period of service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  A pre-existing chronic immune system disorder, to include a connective tissue disorder manifested by pleurisy, pericarditis, myocarditis, neuropathy of the feet, lymphadenopathy, night sweats, joint pain, fatigue, malaise, intestinal pain, and diarrhea, was not aggravated by the Veteran's second period of service.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 38 C.F.R. § 3.306(a), (b) (2016).  

3.  A pre-existing chronic immune system disorder, to include a connective tissue disorder manifested by pleurisy, pericarditis, myocarditis, neuropathy of the feet, lymphadenopathy, night sweats, joint pain, fatigue, malaise, intestinal pain, and diarrhea, was not aggravated by the Veteran's third period of service.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 38 C.F.R. § 3.306(a), (b) (2016).  

4.  From July 31, 1997, to July 31, 1997, the Veteran's pineal cytoma is minimally rated at 60 percent.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code (Code) 8003 (2016).  

5.  As of December 1, 1997, a rating in excess of 10 percent for residuals of a pineal cytoma is not warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code (Code) 8003 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated in July 2004 and November 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations, most recently in June and July 2015.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the July 2015 examination of the Veteran's pineal cytoma.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion for this disability, has been met.  38 C.F.R. § 3.159(c)(4) (2016). The Board finds that the June 2015 examination is adequate, despite the contentions of the Veteran's representative.   In this regard, it is noted that the representative has stated that the June 2015 examiner did not consider the Veteran's complaints of knee pain and diagnoses of synovitis made during the Veteran's first period of active duty.  The Board notes that the synovitis diagnosis resulted from an injury of the Veteran's left knee that has been service connected for many years.  The representative also argued that the examiner did not consider laboratory results from November 1994 testing; the Board notes that these results were over three years after the Veteran's first period of active duty and do not demonstrate a connective tissue disorder during her first period of service.  Moreover, the reading was noted by the specialist who rendered an opinion in 2011.  Regarding the contentions that the June 2015 examiner did not consider medical records that might demonstrate aggravation during service, the Board notes that the examiner referenced the Veteran's STRs and that those records cited by the representative were dated eleven months or more after the Veteran's last release from active duty in January 2008.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A pre-existing disorder will be considered to have been aggravated by active military service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Chronic Immune System Disorder

The Veteran is seeking service connection for a chronic immune system disorder that has been variously diagnosed as possible lupus erythematosus (lupus) or an undifferentiated connective tissue disease (UCTD).  It is contended that this disability is manifested by symptoms of pleurisy, pericarditis, myocarditis, neuropathy of the feet, lymphadenopathy, night sweats, joint pain, fatigue, malaise, intestinal pain, and diarrhea.  It is contended that the Veteran's testimony of having had complaints of night sweats and painful joints during her first period of service should be sufficient for a finding that the disease had its onset during that time.  

Regarding the Veteran's chronic immune system disorder, it is initially noted that the Veteran had three distinct periods of active duty, each of which involved overseas service in a different country.  She saw service in Germany during her first period of service, Afghanistan during her second, and Iraq during her third.  Thus, for the purpose of presumptive service connection for certain diseases, she is considered a "Persian Gulf Veteran" for her third period of service only.  See 38 C.F.R. § 3.317(d)(2).  Moreover, there is no competent evidence to show that the Veteran has any of the claimed symptoms due to an undiagnosed illness, or a medically unexplained chronic multisymptom illness.  The medical evidence shows that the Veteran has been diagnosed with connective tissue disease, which has been characterized as lupus, UCTD, mixed connective tissue disease, and connective tissue disease.  The Veteran therefore is not shown to have a "qualifying chronic disability" involving the claimed symptoms.  See 38 C F R § 3.317(a)(2), Stankevich v Nicholson, 19 Vet App 470, 472 (2006) (the very essence of an undiagnosed illness is that there is no diagnosis).  Accordingly, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable in this case.  

First Period of Service 

The Veteran's first period of active duty was from January to August 1991.  Review of the STRs shows no complaints or manifestations of a chronic immune system disorder, including symptoms of UCTD.  While the Veteran did receive extensive treatment for a left knee disability, which included a diagnosis of synovitis, she had sustained an injury of the anterior cruciate ligament of her left knee in January 1991, which was the cause of the left knee disability.  While the STRs do include treatment for left ear otitis media, they do not include complaints or manifestations of symptoms such as pleurisy, pericarditis, myocarditis, neuropathy of the feet, lymphadenopathy, night sweats, joint pain (other than the left knee injury residuals), fatigue, malaise, intestinal pain, or diarrhea.  Review of post-service treatment records dated from 1991 to 1994 are similarly negative for such symptoms, although the Veteran did continue to receive treatment for her left knee injury residuals and left ear otitis.  A February 1994 VA compensation examination was restricted to complaints of the Veteran's service-connected left knee disorder only.  A September 1994 treatment record includes a reference to chest pain and pressure, but this was deemed the result of bronchitis.  In a 1994 Persian Gulf Protocol examination, the Veteran had complaints that were restricted to her left knee and left ear disabilities.  Laboratory studies dated in November 1994 include an ANA Titer of 1:1280 with a reference range between 1:40 and 1:80.  

Private treatment records dated in August 1997 show that the Veteran underwent a pineal tumor resection, which she tolerated well.  A postoperative chest X-ray had shown pleural effusions and atelectasis.  She also had complaints of night sweats, and dyspnea at rest and with exertion.  The impressions included pleurisy, a persistent low grade fever, and possible viral illness.  In a July 1999 statement, the Veteran's private physician indicated that he had treated the Veteran for several months (at least since May 1999) for various complaints that included recurrent fevers.  Her current chief complaint was of fatigue and continued recurrent fevers, but that she had started feeling better on the medication Famvir and had been running, including five races.  She stated that she had joint achiness, but no mouth sores, chest pain, abdominal pain, nausea, vomiting, diarrhea, coughing, shortness of breath, visual or urinary symptoms, skin rash, night sweats, or a poor appetite.  On physical examination, her temperature was 99.2, so she had a low-grade temperature.  Additional examination showed no pertinent abnormality, but laboratory studies showed an ANA titer of 1:160, which was said to represent a possible nonspecific connective tissue process.  It was believed that she could have some problems with her "immune response genes."  She was started on a medication for a nonspecific connective tissue process.  In a February 2000 statement, another private physician indicated that the Veteran had had several medical problems since her return from Desert Storm, including episodes of herpes zoster, cyclical fevers, and drenching night sweats, which were considered to be symptoms of an immunodeficiency disorder of some sort.  The physician noted that the Veteran had received multiple immunizations prior to going to the Gulf War and that there had been studies showing a higher incidence of unspecified illnesses in Desert Storm veterans compared to other veterans.  It was, therefore, considered possible that the immunizations could be related to her illness.  In addition, it was noted that immune system diseases present many years after exposure to some sort of a chemical toxin or other precipitating event.  Thus, the physician believed that the symptoms were related to the Veteran's service at Desert Storm.  

In a lay statement dated in September 1997, a fellow serviceperson asserted that he had known and worked with the Veteran for about eight to nine years.  He indicated that she had a lot of energy prior to her period of service, and noticeably less energy thereafter, beginning in about December 1991 or January 1992, and that she complained of colds, and flu.  

An examination was conducted by VA in October 2003.  At that time, regarding the Veteran's connective tissue disease, the examiner reviewed the medical record and noted that symptoms attributed to this condition were malaise, night sweats, lymphadenopathy, and recurrent shingles.  After noting that this disorder was not diagnosed until 1999, herpes zoster, which could have been the first clear finding that might be related to this disorder, was in 1993.  The examiner went on to state that the cause of this disorder was unknown and it was pure speculation to attribute it to chemical exposure to which she might have been exposed while in the military.  There had been no studies suggesting that chemical exposures increased the incidence of connective tissue disease.  Thus, it was the examiner's opinion that the connective tissue disease was not related to exposures in the military.  

Private treatment records dated from September 2004 to February 2005 show that the Veteran continued to receive treatment for connective tissue disorder.  Pertinent findings included a cardiac evaluation for chest pain that did not attribute this pain to a connective tissue disorder or atherosclerosis.  In January 2005, it was noted that the Veteran had been on the medication Methotrexate and had done fairly well, saying that her shingles, joints, muscles, and bowel symptoms were much better.  She stated that the symptoms had returned when she went off this medication for a time.  

In a May 1998 statement, a friend of the Veteran, who stated that she had known her for many years prior to her 1991 deployment, indicated that she had noted that the Veteran had a deterioration of her health following the 1991 deployment.  She specifically noted earaches, headaches, shingles and easy fatigability.  She noted that the headaches and ear pain were alleviated following the Veteran's 1997 brain surgery (for a pineal cytoma that has been established as service connected.)  This friend also offered sworn testimony at the Board hearing before the undersigned in January 2006.  At that time, she testified that she noted the Veteran to have symptoms of night sweats and painful joints following the deployment during the Veteran's first period of service in support of Operation Desert Storm.  A second lay statement in support of the Veteran's contentions, dated in March 1999, was received from a fellow serviceperson who served with the Veteran during her deployment in 1991.  She stated that she recalled the Veteran having chills, night sweats, and fevers during service.  She concluded that while the Veteran attempted to keep herself in excellent physical condition, she had been plagued with multiple health problems.  This friend submitted an additional March 2014 statement in which she noted that the Veteran had returned from Desert Storm with headaches, jaw pain, and night sweats. It was noted that the jaw pain, headaches, night sweats and malaise continued and later resulted in removal of her pineal gland due to found malignancy; requiring major brain surgery.  (The pineal tumor has been service connected.)  The Veteran continues to experience issues of memory loss, anxiety, frequent episodes of painful shingles (also service connected) that resolve beyond bodily, trunk and most recently shingles in the head and ear manifesting itself in "fire in the brain", confusion and severe pain.  It was noted that an "autoimmune disease" results in symptoms resembling heart attacks, respiratory issues, and severe joint pain, among other issues was found.

In response to a request for an independent medical opinion from the Chief of the Veterans Health Administration, the Board received a March 2011 medical opinion from a VA Chief of Rheumatology.  At that time, it was stated that the Veteran's diagnoses of connective tissue disease had been based on the presence of a positive ANA at a titer of 1:160 which is of borderline significance, and there was no other laboratory evidence of immune dysfunction.  Regarding the ANA titers of 1:1280, and 1:160, the specialist indicated that these were the only serologic evidence of connective tissue disease or immune dysfunction between 1994 and 2000.  The examiner explained that if the 1994 titer was clinically significant the titer would have remained high with disease progression and not have been only of borderline significance at 1:160 on multiple occasions from 1999 through 2000.  A positive ANA might be indicative of a connective tissue disorder, but all other serologic testing more specific for lupus or another connective tissue disorder had been negative on multiple occasions.  After summarizing all of the evidence of record, the specialist concluded that there was less than a 50 percent probability that her reported pericarditis, myocarditis, recurrent shingles, neuropathy of the feet, lymphadenopathy, night sweats, fatigue, malaise, joint pain, intestinal pain, diarrhea, or chest pain were related to an underlying connective tissue disease.  

In a June 2011 supplemental opinion, the specialist reiterated that other than a low titer ANA of questionable significance the only substantiated findings of a connective tissue disease were night sweats, fatigue, and malaise which were nonspecific and could be considered as manifestations of a connective tissue disease only if the diagnosis is supported by other more specific manifestations and specific abnormal laboratory tests.  The examiner concluded that there was a less than 50 percent degree of probability that the Veteran's reported pericarditis, myocarditis recurrent shingles, neuropathy of the feet, lymphadenopathy, night sweats, fatigue, malaise, joint pain, intestinal pain, diarrhea, and chest pain were related to an underlying connective tissue disease, now or in the past.  It was concluded, "With only a low titer ANA, I do not think it can be certain to say that this is an autoimmune disorder."  With regard to the private physician's report (indicating the presence of connective tissue disease), the specialist stated that this opinion was not substantiated by detailed work up.  This diagnosis, of connective tissue disease, had been based on the presence of a positive ANA titer of 1:160 which was of borderline clinical significance, and there was no other laboratory evidence of immune dysfunction.  The uncertainty of a diagnosed connective tissue disorder was underscored by a June 2006 referral of the Veteran regarding her rheumatic complaints.  This doctor was noted to state that besides the Veteran's low titer ANA, her extensive laboratory testing was negative or normal.   Findings were summarized without adding anything additional based on laboratory or other work-up.  Although flares were noted since 2003 that were more severe than she would have expected for an undefined connective tissue disease, she did not provide specific manifestations of those flares, nor did she provide objective evidence to document these manifestations were related to an UCTD.  The specialist stated that, if the Veteran had UCTD or an unspecified connective tissue disorder dating back to 1998, 2000, or 2003, other more specific manifestations of a definitive connective tissue disease this would be evident by now, either through laboratory testing or other objective work up such as radiologic imaging.  Objective documentation to substantiate manifestations of pleurisy, pericarditis, myocarditis, neuropathy, lymphadenopathy, or abnormal laboratory tests except a low titer ANA of questionable significance were not found.  The examiner stated, in summary, that a review of the available evidence did not support the opinions of the private physicians regarding the presence of a diagnosis of an unspecified (undefined) connective tissue disorder.  Finally, it was noted that there was little documentation in the medical literature to support such a rheumatologic diagnosis that exists for over 10 years without evolution to a more defined condition.  

In September 2011 opinion, another private physician stated that, after review of the Veteran's medical records, he disagreed with the March and June 2011 opinions.  It was noted that UCDT can affect many different parts of the body and often had many symptoms.  Many studies showed this disease could remain undifferentiated and might not progress to be classified as a known connective tissue disease.  The Veteran had at least one documented ANA of 1:1280 and an ANA of 1 160 on multiple occasions.  It was agreed that the Veteran's symptoms did not satisfy the diagnostic criteria for any specific connective tissue disease, but asserted that it was for exactly this reason that many experts had coined the possibility of a new diagnosis of UCTD.  The Veteran's history of use of immunosuppressive medication may have prevented the progression of her condition to a well-defined connective tissue disease, and the fact that these medications had some positive effect suggested that she had a UCTD.  The Veteran's condition could be classified as a UCTD.  Citing the lay testimony given by and on behalf of the Veteran, the physician concluded that this condition at least as likely as not had its onset during service.  

In a May 2012 VA compensation examination, the diagnosis was UCTD that dated from 1998.  The examiner opined that there was no objective or subjective evidence documenting any sort of a chronic immune disorder or UCTD prior to or during her 1991 period of service.  Therefore, her disorder was not etiologically related to this period of service.  

The final opinion regarding the Veteran's first period of active duty was rendered by an examiner who conducted an examination in June 2015.  After examination and review of the record, the diagnosis was UCTD.  The examiner was requested to render opinions regarding the etiology of the UCTD.  It was noted that this disease is a partially understood (heterogeneous autoimmune disorder) condition that is not known to be caused by environmental exposures.  There was no separate immune or infectious disease disorder.  While historically she has had likely symptoms of this condition, to include pleurisy, pericarditis, myocarditis, neuropathy of the feet, lymphadenopathy, night sweats, joint pain, fatigue, malaise, intestinal pain, and diarrhea, today her UCTD was well controlled on medications and there was no evidence of these symptoms.  Regarding the first period of service, records from this period of active duty showed no evidence of any UCTD or symptoms consistent with this disease.  Therefore, her UCTD was not likely caused by or related to this period of duty in 1991.  

In reviewing the evidence related to the contention that the Veteran's chronic immune system disorder, to include a connective tissue disorder manifested by pleurisy, pericarditis, myocarditis, neuropathy of the feet, lymphadenopathy, night sweats, joint pain, fatigue, malaise, intestinal pain, and diarrhea resulted from her first period of active duty, the Board is fully aware of the lay statements that document several of the symptoms that are thought to be early manifestations of this disorder.  The fact is, however, that many of these statements were made for the purpose of establishing service connection for a distinct disability, the pineal cytoma for which service connection has been established and that it was only later that they were utilized by the Veteran's private physicians to attempt to document early manifestations of the autoimmune disease.  Significantly, although the Veteran and her friends have maintained that she had symptoms of night sweats and fevers since her first period of service in 1991, contemporaneous medical records of treatment for other disabilities, such as her otitis media and left knee injury residuals, make no mention of these complaints.  The Board simply does not find it credible that the Veteran would receive medical treatment without mentioning all of her symptomatology.  The Board finds that if the Veteran had, in fact, been suffering from vague symptoms such as fevers and night sweats since service, she would have mentioned it at some time prior to the late 1990s, when he was seeking treatment for these other disabilities.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (holding that silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder (citing Fed. R. Evid. 803 (7))).  As the medical opinions in support of the Veteran's contentions all rely in some way on these lay statements of symptoms, the Board does not find the opinions credible.  

The remaining opinions in the record, which essentially range from the Veteran not having a clear diagnosis of UTCD or other connective tissue disorder manifested by pleurisy, pericarditis, myocarditis, neuropathy of the feet, lymphadenopathy, night sweats, joint pain, fatigue, malaise, intestinal pain, and diarrhea to an actual diagnosis of UTCD made in the most recent VA examination, are found to be more probative as to the onset of the disease.  While the Veteran's representative has asserted that the examiners did not take all of the laboratory findings over the years into consideration, this is clearly not reflected in the record.  The specialist who rendered the negative opinion in 2011 specifically noted the ANA titer from 1994, stating that such an elevation would only be relevant if it had been sustained, which it was not.  The joint pain, asserted as synovitis, was clearly the result of the service-connected left knee injury residuals not to a UCTD.  Regarding the assertions that the Veteran's disease is the result of chemicals to which she was exposed during service, the Board notes that any chemical exposure would have been of a secondary nature as the Veteran was treating serviceman in Germany while they were on their way back from the Persian Gulf.  Moreover several of the medical opinions in the record state that there is absolutely no indication that a disease such as UCTD is related to chemical exposure.  

Many of the symptoms, such as pleurisy, pericarditis, myocarditis, neuropathy of the feet, lymphadenopathy, intestinal pain, and diarrhea were not considered to be symptoms of UCTD.  In fact, most recent studies have failed to show many of these symptoms.  Under these circumstances, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for UTCD or other connective tissue disorder manifested by pleurisy, pericarditis, myocarditis, neuropathy of the feet, lymphadenopathy, night sweats, joint pain, fatigue, malaise, intestinal pain, and diarrhea based upon the Veteran's first period of service, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Second Period of Service

The Veteran and her representative have also contended that, even if service connection may not be established based upon the Veteran's 1991 period of active duty, the disorder was aggravated by her subsequent periods of service.  As noted, the Veteran was recalled to active duty from February 2003 to September 2003.  A pre-deployment examination conducted in July and August 2002 noted the Veteran's connective tissue disorder, most similar to lupus, with no physical limitations.  As such, the record clearly shows that this disorder preexisted her second period of service.  

STRs include a March 2003 medical history form in which the Veteran also noted her connective tissue disorder without physical limitations.  In April 2003, the Veteran was treated for complaints of dizziness, headaches, and a queasy feeling.  The assessment was questionable lupus flare.  In May 2003, the Veteran was seen for complaints of chest pain that were musculoskeletal in origin.  Ibuprophen was prescribed.  In July 2003, she was seen for complaints of chest discomfort and questionable neuropathies that were secondary to lupus.  In August 2003, while being treated for sinusitis, it was noted that she had been recently treated for lupus for which she was on steroid medication.  In September 2003, it was noted that the Veteran had been seen "in theatre" for an exacerbation of her mixed connective tissue disorder and had been given prednisone.  A private treatment report, dated in September 2003, while the Veteran continued to be on active duty, notes complaints of her connective tissue disease symptoms.  At that time, her major complaints were of stomach pain and diarrhea.  She also complained that her feet were "tingly."  She denied symptoms that included chronic fever, chills, nausea, vomiting, coughing shortness of breath, visual symptoms urinary symptoms, skin rash, night sweats, poor appetite, dysphagia, or headache.  

In treatment records dated from September 2004, several of the Veteran's private physicians detail her complaints of chest pain as it relates to her connective tissue disorder.  The question was whether the chest pain was pleuritic or cardiac in origin.  She was evaluated by a cardiologist in October 2004 when she describes the chest pain as a squeezing/burning sensation which radiates to her neck and left arm.  She denied associated symptoms such as diaphoresis, lightheadedness, tiredness, or shortness of breath.  She stated the chest pain is worse with activity and at times of emotional stress.  She had had the chest pain worked up in the past including a transthoracic echocardiogram in December of 2003 that demonstrated a normal left and right ventricle with no significant valvular abnormalities.  After additional testing and examination the cardiologist wrote in November 2004 of being "quite confident she has no cardiac involvement either from atherosclerotic disease or connective tissue disease at this time."  That month, her private physician noted that the Veteran had "no other pulmonary, GI, GU, CNS, PNS, PVS, and cardiologic symptoms."  She was placed on the medication methotrexate, "which is a chemotherapy that we use for people who have connective tissue disease."  Follow-up evaluation showed that she was doing fairly well on this mediation.  In February 2005 she was seen for complaints of left great toe pain.  This was felt to be a simple cellulitis as a result of a bacterial infection, as it cleared up after use of penicillin.  

An examination was conducted by VA in October 2003, but the opinion rendered was restricted to whether the Veteran's disability may result from her first period of service.  An examination regarding possible service connection by aggravation from the Veteran's second period of service was conducted by VA in February 2005.  At that time, the examiner reviewed the medical records from the Veteran's second period of service in detail and conducted an interview and examination of the Veteran.  After this evaluation, the examiner opined that the cause of mixed connective tissue disease is unknown.  Flares are not unusual with many of the clinical manifestations being intermittent, often responding to steroid bursts.  It was clear that this Veteran had a flare during her second period of active duty.  Since the cause of the disease and the cause of the flares are unknown, and flares are part of the natural history of the disease, it would be pure speculation to say that the most recent flare was caused by her active duty service.  Although it was possible that there was some relationship to the flare and her active duty service,  it was the examiner's opinion that this did not meet the criteria of being as likely as not due to her military service.  

An examination was conducted by VA in February 2005.  At that time, the examiner was asked to discuss if the Veteran's disability, which pre-existed her period of recall for active duty from February 2003 to September 2003 for Operation Enduring Freedom, was exacerbated due to stress of mobilization, a series of multiple vaccinations, and long hours of work.  Record review showed that a pre-deployment medical examination was conducted in March 2003.  That examination noted a history of mixed connective tissue disorder with neuropathy of the feet, pleurisy, pericarditis, and low blood count for which she was taking medications of Ibuprofen, Famciclovir, Sulfasalazine, and Hydroxychloroquine.  The examination also noted a systolic heart murmur.  She was seen in April 2003 for complaints of being dizzy, queasy, and having a chest ache and headache.  There was an indication of a question of lupus flare.  In May 2003 she was seen for chest pain and there was a noted history of pleurisy.  This was assessed as chest pain (skeletal).  In July 2003 she had complaints of fatigue, peripheral neuropathy, tight chest, and mild dyspnea.  The assessment was neuropathies and chest discomfort related to lupus. In August 2003, congestion, fever, and nasal drip were noted.  This was assessed as acute sinusitis.  There was also a noted history of lupus (recently on steroids).  Reports in September 2003 noted that she was seen for exacerbation of mixed connective tissue disorder and given Prednisone.  In September  2003, she was seen for connective tissue disorder with abdominal pain and diarrhea.  At that time she denied chronic fever, chills, nausea, vomiting, coughing, shortness of breath, visual symptoms, urinary symptoms, skin rash, night sweats, poor appetite, odynophagia, dysphagia, tenderness, insomnia, mouth sores, headache, black bloody stool, bruising, and bleeding.  In December 2003 she was seen for chest pain.  She was given nitroglycerin with complete resolution of the symptoms and remained asymptomatic in the emergency room.  She was referred for hospitalization and follow-up.  She was hospitalized during December 2003 when the diagnosis was non-cardiac chest pain and systolic murmur consistent with mitral regurgitation.  This hospital summary noted a past history of connective tissue disorder manifested by leukopenia pleuritic chest pain, abdominal pain and diarrhea, shingles, recurrent fevers, and status post pineal tumor resection.  A report from January 2004 noted that cardiac testing showed no evidence of myocardial ischemia or scarring.  In April 2004 the Veteran was seen for shingles on the back which were shown to spread to the ears, tongue, chest and forehead.  In April 2004, zoster with eye changes was noted.  A statement dated in August 2004 from the Veteran's private physician stated that the Veteran had connective tissue disease that clearly flared during deployment last year.  She brought in current records dated from September 2004 to February 2005 that were added to her record.  She had a stress test in October 2004 when she exercised to 8 METs limited by fatigue.  She had chest pain with exercise that resolved with rest.  There were no findings of either pericarditis or myocarditis.  After examination, the examiner noted that the cause of mixed connective tissue disease is unknown.  Flares are not unusual.  Many of the clinical manifestations are intermittent and will often respond to steroid bursts.  It was clear that this Veteran had a flare while she was on active duty.  Since the cause of the disease and cause of flares is unknown and flares are part of the natural history of the disease it would be pure speculation to say that the most recent flare was caused by her active duty service.  Although it is possible that there was some relationship to the flare and her active duty service it was the examiner's opinion that this does not meet the criteria of being as likely as not due to her military service. 

Private treatment records include a January 2006 report that noted that the Veteran was doing much better on the medication, Mycophenolate, and that she denied symptoms that included fever, chills, chest pain, skin rashes or night sweats.  In April 2006, connective tissue disease was noted to be well-controlled with medical management.  While a March 2007 report noted complaints of drenching night sweats several times a year, a June 2007 treatment record shows that the Veteran denied having symptoms that included skin rash, night sweats, visual symptoms, dysphagia, or numbness in her hands or feet. At that time, she stated she was doing better and was running a little bit more.  

In a May 2010 letter, the Veteran's private physician (who had submitted a previous statement in February 2002 asserted that the Veteran had an onset of symptoms at some point after her vaccinations for her first period of active duty, and that she has a connective tissue disease due to "an unknown etiology which could include her vaccines prior to going to Desert Storm," or, in the alternative, due to the stress of her deployments.  

An examination was conducted by VA in May 2012.  After reviewing the Veteran's medical records the examiner noted that the Veteran's chronic immune disorder or UCTD was not manifested until years after service.  The examiner then opined that the Veteran had begun to have symptoms, which were listed as symptoms of sinus infections, ear infections, skin outbreaks, temperatures of 99 degrees, night sweats, and a non-specific ANA titer of low grade 1:160; between August 1991 and her second period of service in 2003, as demonstrated in the medical records of the Veteran's private physician.  There was no documented evidence that her symptoms worsened during her active military service from February 2003 to September 2003.  Her symptoms remained the same.  

The question of aggravation was again addressed by VA in a June 2015 examination.  At that time, the diagnosis was UTCD.  Regarding the Veteran's second period of service, the examiner noted that the STRs dated near the beginning of second period of service showed she was on the medications Hydrochloraquine and sulfasalazine for a connective tissue disease disorder.  Symptoms at that time included pleurisy, pericarditis, low white blood count accounts, and neuropathy in her feet.  There was also a notation in March 2003 that she was "seen in theater, exacerbation of mixed connective tissue disorder, given prednisone."  After examination and review of the medical records, the examiner stated that the records from her 2003 active duty dates, while mentioning the UCTD diagnosis and possibly documenting a flare up, there was nothing to suggest there was any permanent aggravation of her UCTD and prior to her 3rd deployment she was noted to be doing very well.  Therefore, it was not likely that her UCTD was permanently aggravated by her second period of active duty in 2003 and the flare up was likely normal progression.  

As noted, the Veteran's disability clearly pre-existed her second period of active duty.  While there is documentation of a flare-up or exacerbation of the disorder during this service, the record does not show an increase in symptomatology that would indicate that an aggravation of the disorder had occurred.  A preexisting injury or disease is not demonstrated as aggravated in service unless the underlying condition, as contrasted with symptoms, has worsened.  Crowe v Brown, 7 Vet App 238, 247-48 (1994, Hunt v Derwinski, 1 Vet App 292, 297 (1991). The medical opinions in the record regarding possible aggravation are negative, or phrased in terms of "could" be due to the stress of her deployment.  The Board finds such an opinion to be speculative at best, of little evidentiary value, and amounts to what in essence is "nonevidence"  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); Perman v. Brown, 5 Vet. App. 237, 241 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Obert v. Brown, 5 Vet. App. 30 (1993) (A medical opinion expressed in terms of "may," also implies "may or may not" and is too speculative to establish a plausible claim.)  As the record does not show that the disability underwent no increase in severity during service, aggravation may not be conceded.  Under these circumstances, service connection on the basis of the second period of service is not warranted.  

Third Period of Service

Regarding the Veteran's third period of active duty, which was from September 2007 to January 2008, the Board notes that the STRs included a pre-deployment examination that was conducted in July 2007 that noted that the Veteran had a connective tissue disorder.  As with the Veteran's second period of service, the UCTD preexisted the third period of service.  A post-deployment examination conducted in January 2008 noted that the Veteran had complaints of numbness of the hands and feet and diarrhea.  Treatment records dated in 2008, following her release from her third period of service, show treatment for several disorders and note the Veteran's UTCD, but do not indicate specific treatment for this disease.  

On examination by VA in May 2012, the examiner opined regarding the Veteran's third period of service that her UCTD had pre-existed this period of active duty and that this period of active service did not aggravate her condition beyond the natural progression expected for this disorder.  No specific rationale for this opinion was provided.  

An evaluation of the Veteran's medical records was conducted by VA in July 2014.  At that time, the examiner reviewed the conflicting medical evidence and opined that, specifically regarding her tour of duty during 2007 and 2008, after careful re-review of all her records, there still remained a question in the minds of various rheumatologists specialists as to whether she even had a connective tissue disease, with some saying "yes" and some saying "no."  Going with the premise that she did have a connective tissue disease, after reading her records, it is shown that just prior to 2007 she was on Mycophenolate for this disease.  This helped her symptoms, but when she had her third tour of duty, in 2007 and 2008, she did not take this drug and for that reason alone her symptoms returned.  This is not to say that the tour of duty itself aggravated her disease; it was because she did not take her medicine for the disease and her symptoms returned to their baseline, but were not worse than before the Mycophenolate.  The examiner went on to state that, if one considers being taken off a medicine that was helping constitutes a worsening of the disease, this did not seem logical.  The disease was not aggravated specifically by her being in service; the disease was re-activated because of discontinuation of the medicine that was helping.  In summary, the examiner opined that it was not likely that the Veteran's chronic immune system disorder was aggravated by her third period of service.  

An examination was conducted by VA in June 2015.  At that time, the diagnosis was UCTD.  The examiner reviewed the Veteran's records, including medical records prior, during and subsequent to service; and service records.  It was stated that records just before her third period of active duty showed good control of her UCTD.  Service records did not document any flare-ups during her deployment and her evaluations show that she did outstanding work.  The treatment records immediately after her 3rd period of service noted excellent control of her symptoms, even allowing for her to go off one of her immunosuppressive medications during service.  Therefore, it's was the examiner's opinion that her UCTD was not likely permanently aggravated by her third period of active duty.  

As previously noted, there is some discrepancy, primarily from the VHA specialist, regarding whether the Veteran has a chronic connective tissue disorder.  The Board finds that, as the disease has been diagnosed during the pendency of the appeal, the requirements for current disability have been met.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). (The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.)  

Review of the records shows that the Veteran was not treated for a flare of her UCTD during her third period of active duty and, as noted by the VA examiner in June 2015, the immediate post-service treatment records showed treatment for disabilities, but only noted the UCTD by history only.  Thus, there is no indication in the medical records that the Veteran sustained an increase in her pre-existing disability during her third period of service.  The examiner in July 2014 noted that the Veteran stated that she had complaints of an increase in her symptoms after going off one of the medications that had aided her prior to service, but this is contradicted by the medical records showing no increase in severity of the disorder immediately following service.  The June 2015 examiner specifically found that there was no chronic increase in the Veteran's level of disability during her third period of service.  As noted earlier, the May 2010 opinion that the stress of her deployment could have aggravated the disability is without probative value.  Without a demonstration of a chronic increase in the severity of the disability, the Board does not find that the disorder was aggravated during her third period of active duty.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a chronic immune system disorder, to include a connective tissue disorder manifested by pleurisy, pericarditis, myocarditis, neuropathy of the feet, lymphadenopathy, night sweats, joint pain, fatigue, malaise, intestinal pain, and diarrhea, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Increased Rating Laws and Regulations

Service connection for a pineal cytoma was granted by the RO in a May 2012 rating decision.  The RO awarded a rating of 60 percent as of July 31, 1997, the date of receipt of the Veteran's claim of service connection, under the criteria of Code 8003 for a benign brain tumor.  The rating was increased temporarily to 100 percent as of August 1, 1997 based upon the Veteran undergoing surgery for the tumor under the provisions of 38 C.F.R. § 4.30.  Following convalescence, the rating was reduced to the minimum 10 percent, effective on December 1, 1997, also under Code 8003.  The Veteran has contended the ratings are inadequate, stating that there is evidence that the tumor was malignant and should have been evaluated under the provisions of Code 8002, which has distinct rating criteria.  The Board notes that the Veteran has also been service connected for significant scarring resulting from the surgery for removal of the cytoma.  The Veteran has not appealed these evaluations.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).  

In this case, the Board has considered the entire period of initial rating claim from July 31, 1997, to see if the evidence warrants the assignment of different ratings for different periods of time during the claim, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

As noted, the Veteran's disability has been rated under 38 C.F.R. § 4.124a, Code 8003.  Code 8003 provides a minimum 60 percent rating for benign new growth in the brain, and residuals are rated according to the appropriate rating criteria, with a minimum rating of 10 percent.  38 C.F.R. § 4.124a, Code 8003. 

Disability from the listed neurological conditions and convulsive disorder, including a benign brain tumor, and their residuals may be rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function.  Consider especially psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, etc., referring to the appropriate bodily system of the schedule.  With partial loss of use of one or more extremities from neurological lesions, rate by comparison with the mild, moderate, severe, or complete paralysis of peripheral nerves.  38 C.F.R. § 4.124a

A malignant tumor shall be rated at 100 percent under Code 8002.  This will be continued for 2 years following cessation of surgical, chemotherapeutic or other treatment modality.  At this point, if the residuals have stabilized, the rating will be made on neurological residuals according to symptomatology.  38 C.F.R. § 4.124a , Code 8002.  

As noted, the ratings for benign as opposed to malignant tumors are distinct in that, if found to be malignant, the Veteran would be entitled to a 100 percent rating for at least two years following the cessation of a treatment modality, including surgery, which she underwent in August 1997.  In order to ascertain whether there was malignancy, as the Veteran contends, the Board has undertaken specific development, including obtaining pathology reports and medical opinions on the matter.  

Review of the record shows that the Veteran underwent a pineal cytoma resection on August 1, 1997, and that she tolerated the procedure well.  The diagnosis on the pathology report was of a pineal mass, pineocytoma with mitotic activity.  It was commented that "this pineal neoplasm has the general morphologic characteristics of a pineocytoma" but it also "contains a small, scattered population of mitotic activity."  The "neoplasm is probably slightly more cellular than an average pineocytoma and significant differentiation/maturation towards ganglion cells or astrocytes are not noted."  The comments went on that "these neoplasms are either pinecytomas or pineoblastomas/primitive neuroectodermal tumors.  After review and consultation it was agreed that this neoplasm should be classified as a pineocytoma close observation and follow-up were recommended.  

In a June 1998 neurosurgical clinic note, a private physician indicated that the Veteran had recently undergone an MRI study that showed her to be stable.  It was noted that she should continue to be monitored to determine whether the adenopathy "remains benign."  

An examination was conducted by VA in May 2012.  At that time, the diagnosis was brain tumor.  The examination report noted that the tumor was benign.  

An examination was conducted by VA in June 2015.  At that time, the examiner was requested to render an opinion regarding whether the Veteran's pineal cytoma was malignant or benign.  After reviewing the record, including the pathology report, the examiner stated that "in my opinion it is more likely than not that the veteran's biopsy does not reflect malignancy in any part of the tumor that was surgically removed."  The pathology report describes a "probably slightly more cellular than average pineocytoma," but after some discussion there was agreement between two neuropathologists that the tumor represented a pineocytoma.  Malignancy was not mentioned in either the pathology report or the follow-up notes of the Veteran's private physician.  In a July 2015 addendum opinion, a second examiner stated that, after review of the record, they did not reflect malignancy in any part of the tumor that was surgically removed.  

In a September 2015 statement, the Veteran's private physician indicated that the Veteran had had a pineal cytoma with mitotic activity.  The mitotic activity made it of more concern than a regular pineal cytoma.  Therefore, continued followup was indicated.  

Review of the record shows that, while there were concerns about the recurrence or malignancy of the Veteran's pineal cytoma due to "mitotic activity," there is no indication in the record that the tumor was, in fact, malignant.  Significantly, both the Veteran's private physician and the VA examiners who evaluated the pathology refer to the tumor as benign.  As such, the rating criteria for malignant tumors (Code 8002) are not for application.  

The Veteran was rated at 60 percent for one day prior to the surgery for removal of the benign tumor.  This is the minimum rating for an active benign tumor.  Treatment records prior to the Veteran's surgery show that she was seen in July 1997 with a possible pineal cyst that was first noted after CT scan obtained for workup of severe migraine headaches.  She had controlled her headaches and other symptoms by doing yoga and using herbal remedies with remarkable improvement of the headaches.  She had also used the medication Imitrex as prescribed by the Neurology Service.  Her headache episodes occurred approximately one to two times per month and lasted several hours, but resolved over time.  She denied any nausea, vomiting, or visual prodromes, except for a left blurring in her vision with each headache.  She also described vertigo with these headaches, but denied any falls or loss of consciousness.  Her weight, appetite activity level, and sleeping schedule were all stable.  She had not had any episodes of loss of consciousness, fainting, seizures, or falling.  

Prior to the Veteran's surgery, her primary manifestation of the pineal cytoma was migraine headaches that occurred one or two times per month and lasted several hours.  It is noted that the maximum schedular rating for migraine headaches is 50 percent.  38 C.F.R. § 4.124a, Code 8100.  As this is less than the minimum schedular rating for an active benign tumor, the 60 percent rating is appropriate.  As the Veteran did not have other significant symptoms that were not associated with her migraines prior to her surgery, there is no basis for a rating in excess of 60 percent.  

Regarding the rating of the pineal cytoma subsequent to the expiration of the temporary total convalescent rating that followed her surgery, the Board notes that she has been assigned the minimum rating of 10 percent.  As noted, the residual scarring has been separately evaluated without appeal by the Veteran and is not under consideration here.  It is further noted that the Veteran has been service connected for post traumatic stress disorder (PTSD) rated 50 percent until June 29, 2009, and 100 percent thereafter.  38 C.F.R. § 4.130, Code 9411.  The Board finds that any emotional or psychiatric manifestations of the Veteran's brain tumor surgery are more correctly evaluated under the criteria for psychiatric disability.  Where there is separate and distinct symptomatology of a single condition it should be separately rated.  Where the symptomatology of a condition is duplicative or overlapping with symptomatology of another condition, it may not receive a separate evaluation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 Vet. App. 259 (1994).  The record discloses no aspect or symptoms of the Veteran's emotional or behavioral function listed for evaluation under criteria such as for a traumatic brain injury (TBI) that has not been considered as part of the rating for PTSD.  

Review of the post-surgery record shows that following the August 1997 surgery, the Veteran had no problems with visual impairment and in October 1997, she had no complaints but headaches, which were described as very minimal focal headaches in the posterior region.  She specifically denied any other type of complaint including vision, nausea, and vomiting, or coordination problems.  

On examination by VA in May 2012, the Veteran had no central nervous system disorder, no muscle weakness or bowel or voiding dysfunction.  Gait and muscle strength were normal.  The examiner stated that there were no residual complaints related to the brain tumor surgery.  Psychological testing disclosed some mild cognitive impairment related to memory and concentration, but the examiner noted that these might be related to multiple factors including the 1997 brain surgery, lupus. medications, PTSD and depression.  As noted, the Board finds that these impairments are better evaluated as part of the PTSD, which since June 2009 has been evaluated as totally disabling.  In view of the fact that the Veteran's symptomatology has been separately rated under evaluations for scarring and PTSD, an evaluation in excess of 10 percent under Code 8003 for the cytoma itself  must be denied.  

Extraschedular evaluation

Additionally, with respect to the claim for an increased initial disability rating, the Board has considered whether referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321 is required.  Such referral is required if the applicable rating criteria fail to contemplate or encompass all social and occupational impairment resulting from a service-connected disability.  In this case, the criteria for rating migraine headaches prior to surgery; and PTSD or scarring from the surgical procedure for removal of the Veteran's pineal cytoma encompass all symptoms of disability the Veteran has manifested.  The assigned schedular rating for the pineal cytoma itself is, therefore, adequate.  Referral for extraschedular consideration for residuals of removal of a benign brain tumor in excess of 60 percent on July 3, 1997, and 10 percent from December 1, 1997, is not required.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Further, under Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, the Veteran's combined evaluation is 100 percent with a schedular award of special monthly compensation on account of being housebound.  In this case, even after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  This includes the Veteran's service-connected PTSD, which has been previously discussed.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Service connection for a chronic immune system disorder, to include a connective tissue disorder manifested by pleurisy, pericarditis, myocarditis, neuropathy of the feet, lymphadenopathy, night sweats, joint pain, fatigue, malaise, intestinal pain, and diarrhea, is denied.  

Increased initial ratings for the postoperative residuals of a pineal cytoma, rated 60 percent from July 31, 1997; 100 percent under the provisions of 38 C.F.R. § 4.30 from August 1, 1997, to November 30, 1997; and 10 percent thereafter (excepting those period in which the Veteran participated in further periods of active duty) are denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


